Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 12/2/21.
	Claims 1, 3, and 5-20 are pending.
Drawings
The drawings were received on 12/2/21.  These drawings are approved.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 16, line 6, replace the term “increasing” with “ascending”.
Authorization for this examiner’s amendment was given in an interview with Rong Yang on 1/26/22.
Allowable Subject Matter
Claims 1, 3, and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
wherein the determining whether the remaining resources of the candidate resource pool meet the criterion for stopping resource exclusion comprises: successively expanding the candidate resource pool by increasing, in all the resource pools, a number of resource pools that are treated as the candidate resource pool, and determining whether the remaining resources of the expanded candidate resource pool meet the criterion for stopping resource exclusion when a number of times of incrementing the comparison threshold is less than a frequency threshold; and treating all the resource pools as the candidate resource pool to determine whether all the remaining resources of the candidate resource pool meet the criterion when the number of times of incrementing the comparison threshold is not less than the frequency threshold” as now recited in independent claim 1.
The 3GPP document, R4-167770, entitled “Discussion on RRM measurements related to UE autonomous resource selection in V2V” submitted by Huawei and HiSilicon (“Huawei”) is the closest prior art of record.  Huawei teaches that a UE excludes resources at least based on SA decoding and additional conditions.  If the number of remaining resource after step 2 is smaller than 20% of the total resources within the selection window, the UE repeats step 2 using all the thresholds increased by 3dB until the number of remaining resource after step 2 is larger than 20% of the total .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414